Case: 20-10988     Document: 00516366371         Page: 1     Date Filed: 06/22/2022




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 22, 2022
                                  No. 20-10988
                                                                          Lyle W. Cayce
                                                                               Clerk

   Debbie Flowers, as the Personal Representative of
   Appellant Toby Kristopher Payne, for substitution in
   the place and stead of the Appellant Toby Kristopher
   Payne,

                                                           Plaintiff—Appellant,

                                       versus

   James Sutterfield, Mental Health Manager; Jason M.
   Hardegree, Major; Damon B. Andrews, Asst. Warden;
   Darrell K. Nash, Asst. Warden; Kevin D. Foley, Sr.
   Warden,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                            USDC No. 2:17-CV-211


   Before Higginbotham, Higginson, and Oldham, Circuit Judges.
   Stephen A. Higginson, Circuit Judge:*



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10988     Document: 00516366371          Page: 2   Date Filed: 06/22/2022




                                   No. 20-10988


          Debbie Flowers, as the personal representative of her son Toby
   Kristopher Payne, who was incarcerated in the Texas Department of
   Criminal Justice’s Chronically Mentally Ill program and is now deceased,
   appeals the dismissal as frivolous of Payne’s Eighth Amendment, Americans
   with Disabilities Act, and Rehabilitation Act of 1973 claims against various
   TDCJ officials. For the following reasons, we AFFIRM.
                                        I.
          Toby Kristopher Payne was incarcerated in Texas Department of
   Criminal Justice (TDCJ) facilities from 2011 until his death in 2021. Payne
   was diagnosed with schizoaffective disorder after he was arrested for the
   murder of his two-year-old son, to which he later pleaded guilty. In 2014, he
   was transferred from the general population to an in-patient psychiatric ward
   within the TDCJ. In October 2015, Payne was transferred to the Chronically
   Mentally Ill (CMI) program. Between being transferred to the CMI program
   and filing his complaint in federal court in October 2017, Payne filed
   numerous grievances regarding the conditions in the CMI program.
          In 2017, Payne filed a pro se lawsuit against TDCJ Mental Health
   Manager James Sutterfield, Major Jason M. Hardegree, Assistant Wardens
   Damon B. Andrews and Darrell K. Nash, and Senior Warden Kevin D. Foley,
   claiming that his rights under the Eighth Amendment, the Americans with
   Disabilities Act (ADA), and the Rehabilitation Act of 1973 (RA) were
   violated based on conditions in the TDCJ’s CMI program. Payne contended
   that individuals in the CMI program were kept in solitary confinement
   virtually twenty-four hours per day; were offered limited recreation,
   communication, entertainment, and hygiene opportunities; received only
   limited group therapy, without individual therapy or religious services; and
   were served cold food. He further alleged that correctional officers were not
   adequately trained on how to interact with people with psychiatric disorders




                                        2
Case: 20-10988       Document: 00516366371          Page: 3     Date Filed: 06/22/2022




                                     No. 20-10988


   and that, as a result, they frequently provoked prisoners into misbehaving.
   Payne sought monetary damages and injunctive relief. Payne subsequently
   moved for a temporary restraining order or preliminary injunction. In
   September 2020, the district court denied the motion and dismissed Payne’s
   complaint as frivolous, citing both 28 U.S.C. § 1915A(b)(1) and 28 U.S.C.
   § 1915(e)(2)(B)(i). Payne filed a timely notice of appeal.
          Payne filed his brief in this court with counsel in March 2021. Because
   Payne’s complaint was dismissed prior to service of process, the defendants
   have not appeared in this court. In November 2021, Payne’s counsel sent
   notice to the court that Payne had died by suicide while incarcerated.
   Counsel moved to substitute Payne’s personal representative, his mother,
   Debbie Flowers, as Appellant, and a judge of this court granted the motion.
                                          II.
          A provision of the Prison Litigation Reform Act requires courts to
   dismiss a civil case brought in forma pauperis “at any time if the court
   determines that . . . the action or appeal” is frivolous, malicious, or fails to
   state a claim on which relief can be granted. 28 U.S.C. § 1915(e)(2)(B)(i). A
   separate provision requires a district court to screen civil cases brought by
   prisoners “before docketing” or “as soon as practicable after docketing” and
   to dismiss if, among other reasons, the complaint is frivolous. 28 U.S.C.
   § 1915A(b)(1). We review a district court’s dismissal of a complaint as
   frivolous for abuse of discretion. See Rogers v. Boatright, 709 F.3d 403, 407
   (5th Cir. 2013) (reviewing dismissal as frivolous under § 1915(e)); Martin v.
   Scott, 156 F.3d 578, 580 (5th Cir. 1998) (reviewing dismissal as frivolous
   under § 1915A).
          A complaint is frivolous “if it lacks an arguable basis in law or fact.”
   Siglar v. Hightower, 112 F.3d 191, 193 (5th Cir. 1997). “[A] court may dismiss
   a claim as factually frivolous only if the facts alleged are ‘clearly baseless,’ a




                                           3
Case: 20-10988         Document: 00516366371           Page: 4    Date Filed: 06/22/2022




                                        No. 20-10988


   category encompassing allegations that are ‘fanciful,’ ‘fantastic,’ and
   ‘delusional.’” Denton v. Hernandez, 504 U.S. 25, 32-33 (1992) (quoting
   Neitzke v. Williams, 490 U.S. 319, 325, 327, 328 (1989)). “A complaint lacks
   an arguable basis in law if it is based on an indisputably meritless legal
   theory.” Berry v. Brady, 192 F.3d 504, 507 (5th Cir. 1999). When reviewing
   a district court’s decision to dismiss a case as frivolous, we consider
             whether the plaintiff was proceeding pro se; whether the court
             inappropriately resolved genuine issues of disputed fact;
             whether the court applied erroneous legal conclusions;
             whether the court has provided a statement explaining the
             dismissal that facilitates “intelligent appellate review”; and
             whether the dismissal was with or without prejudice.
   Denton, 504 U.S. at 34 (citations omitted). We have said that in order to
   “facilitate meaningful, ‘intelligent appellate review’ the district court’s
   reasons for a section 1915[(e)] dismissal should reflect the Neitzke-Denton
   considerations.” Moore v. Mabus, 976 F.2d 268, 270 (5th Cir. 1992).
                                             III.
             In light of his death, Payne’s request for declarative or injunctive relief
   is moot. See Copsey v. Swearingen, 36 F.3d 1336, 1339 n.3, 1341 (5th Cir. 1994);
   see also Rhodes v. Stewart, 488 U.S. 1, 4 (1988). Though Payne’s complaint
   also sought damages, the Prison Litigation Reform Act requires a prisoner to
   show physical injury before he can recover compensatory damages for any
   psychological injury. 42 U.S.C. § 1997e(e); Harper v. Showers, 174 F.3d 716,
   719 (5th Cir. 1999). Though we have never applied § 1997e(e) to an
   ADA/RA claim in a published opinion, we have repeatedly done so in
   unpublished opinions. See, e.g., Buchanan v. Harris, 2021 WL 4514694, at *2
   (5th Cir. Oct. 1, 2021); Flaming v. Alvin Cmty. Coll., 777 F. App’x 771, 772
   (5th Cir. 2019). Payne’s complaint does not appear to allege any physical
   injury.




                                              4
Case: 20-10988   Document: 00516366371         Page: 5   Date Filed: 06/22/2022




                                No. 20-10988


         Therefore, the judgment of the district court is AFFIRMED.




                                     5